DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-47 are pending and presently subject to an election/restriction requirement. 

Priority
The priority claim to Provisional US Application 62/537,486 filed 7/27/2017 is acknowledged.

Claim Interpretation
For purposes of evaluating the instant election/restriction requirement, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is representative of the pending claim scope. Applicable interpretations are applied below.
Claim 1 recites the term “human TREM2 mutant resistant to sheddase cleavage” at claim 1.  This functional limitation is partially described in the Specification (see, e.g., Spec. filed 1/24/2020 at ¶[0040]), and is identified as meaning “a TREM2 mutant that harbors one or more mutations near the cleavage site of a sheddase that cleaves wild type TREM2” (id.). However, this functional limitation fails to clearly define the scope of the claimed invention:
The term “near” is undefined, and therefore it is unclear if “near” includes or excludes amino acids that are within 15 amino acids of a cleavage site, within 30 amino acids of a cleavage site, within 50 amino acids of a cleavage site, etc.  
The term “human TREM2 mutant” is undefined on record, and therefore it is unclear if a compound sharing 50% sequence identity is a “human TREM2 mutant” and therefore included within the scope of the pending claims or not.
The term “sheddase cleavage” is ill-defined in the Specification, and although it reasonably includes wild-type ADAM10 and ADAM17, it is unknown if such language encompasses variants of such “sheddases” having different cleavage specificities.
The functional limitation fails to address “resistant to sheddase cleavage” relative to what?  This is pertinent because as noted in the instant Specification, a “wealth of TREM2 variants have been identified”, including “H157Y” circa 2012 (see, e.g., Spec. filed 1/24/2020 at ¶[00183]).  Accordingly, relative to H157Y, most such prior art TREM2 mutants would reasonably anticipate claim 1.
Accordingly, the metes and bounds of the pending claim scope are unknown in view of the instant record.  Therefore, in the absence of clear evidence to the contrary, all TREM2 mutants in the prior art are reasonably inferred to read upon instant claim 1 absent evidence to the contrary.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Additional claim interpretations are set forth below.  This claim interpretation section is not exhaustive and is intended to reflect the interpretation required for the instant Election/Restriction Requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-33, drawn to a polynucleotide, a vector comprising a polynucleotide, or a cell comprising the polynucleotide.
Group II, claims 34-35, drawn to polypeptides comprising SEQ ID NOs: 33-40.
Group III, claims 36-47, drawn to a method of increasing TEM2 expression in a subject, the method comprising administering to the subject a “nucleic acid comprising a sequence encoding a human TREM2 mutant resistant to sheddase cleavage”.
Group IV, claims 36-47, drawn to a method of treating a “TREM2-related disease or disorder in a subject in need thereof”, the method comprising administering to the subject a “nucleic acid comprising a sequence encoding a human TREM2 mutant resistant to sheddase cleavage”.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant should elect a single, disclosed species (see, e.g., MPEP §§ 803.02(III), 809.02) rather than a subgenus.  An attempt to elect a subgenus encompassing multiple species may be deemed non-responsive unless accompanied with a statement that the entire subgenus is directed to obvious variants because a “species” is not a “subgenus” (or “genus”).
The species are as follows: 
If Applicant elects Group I, Applicant is required to elect a single, disclosed species of Group I reading upon at least one independent claim (see, e.g., MPEP §§ 803.02(III), 809.02).  
For example, Applicant may elect a single, disclosed species of Group I by electing a nucleic acid encoding a single species of TREM2 mutant corresponding to SEQ ID NOs: 41-48 as set forth at Table 2, or another fully disclosed and non-variable species of the invention.  The election should be made by providing a single, unambiguous SEQ ID NO:. CAS Reg. No., or other non-variable and unambiguous nomenclature corresponding to a single species of the invention. 

If Applicant elects Group II, Applicant is required to elect a single, disclosed species of Group II reading upon at least one independent claim (see, e.g., MPEP §§ 803.02(III), 809.02).  
For Example, Applicant may elect a complete protein corresponding to SEQ ID NOs: 41-48 or another fully-disclosed and non-variable species of the invention. 

If Applicant elects Group III, Applicant is required to elect a single, disclosed species of Group III reading upon at least one independent claim (see, e.g., MPEP §§ 803.02(III), 809.02).  
It is the Examiner’s understanding zero species of Group III were reduced to practice in subjects (see, e.g., Spec. at ¶[0043], defining subject to mean an animal, human or non-human).  
If this is incorrect, Applicant is required to identify and elect a single, disclosed species disclosed on record reading upon at least one claim of Group III by providing the exact Example number corresponding to the single, disclosed species.   
If this is correct, Applicant should elect a species of nucleic acid of Group I consistent with the election requirements identified above (e.g., a single, disclosed species from among SEQ ID NOs: 41-48).

If Applicant elects Group IV, Applicant is required to elect a single, disclosed species of Group III reading upon at least one independent claim (see, e.g., MPEP §§ 803.02(III), 809.02).  
It is the Examiner’s understanding zero species of Group IV were reduced to practice in any subjects (see, e.g., Spec. at ¶[0043], defining subject to mean an animal, human or non-human).  
If this is incorrect, Applicant is required to identify and elect a single, disclosed species of “subject” disclosed on record, which reads upon at least one claim of Group IV by providing the exact Example number corresponding to the single, disclosed species.   
If this is correct, Applicant should elect a species of nucleic acid of Group I consistent with the election requirements identified above (e.g., a single, disclosed species from among SEQ ID NOs: 41-48).

If Applicant has any questions regarding the species requirement, Applicant is invited to contact the Examiner for clarification. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic with respect to at least one aspect of the claimed inventions.  Claims 1, 34, 36, and 37 are independent claims representative of the pending claim scope.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature as identified at claim 1, namely a “nucleic acid comprising a sequence encoding a human TREM2 mutant resistant to sheddase cleavage”. The metes and bounds of this functional limitation is ambiguous for at least the reasons set forth above.  Furthermore, this technical feature is presumably not a special technical feature as it does not make a contribution over the prior art in view of US 2019/0185565 A1 (Jun. 20, 2019; For Priority Filing date Jul. 22, 2016), which discloses numerous variants of TREM2 (see, e.g., US’565 at claims 9-10), including T66M and Y38C mutant TREM2 sequences, which have “reduced shedding” relative to H157Y TREM2 variants (see, e.g., US’565 at ¶[0011]).  In addition, US’565 teaches and discloses the TREM2 mutant of “mutant TREM2-DAP12 fusion constructs” (see, e.g., US’565 at ¶[0367]), which are reasonably understood to satisfy the requirements of instant claim 1.  Furthermore, Kleinberger (see also Kleinberger et al, TREM2 mutations implicated in neurodegeneration impair cell surface transport and phagocytosis, Science Translational Medicine, vol. 6(243ra86):1-13 (July 2, 2014); hereafter Kleinberger) discloses at Fig. 2(B) on page 3 that TREM2 mutants T66M, Y38C, C36A, and C60A mutants exhibit reduced cleavage by ADAM10 (see, e.g., Kleinberger at 2 at col II to 3 at col I, Fig. 2).  In view of such disclosed protein sequences, an artisan would at once envisage corresponding polynucleotides. Therefore, such TREM2 mutants are understood to teach and disclose the technical feature shared by Groups I-IV. Accordingly, the Groups lack a special technical feature. 

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654